DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
The Applicant contends, “references fail to disclose “wherein the deinterleaving order is obtained based on a cycle distribution of the parity check matrix,"”.
The Examiner disagrees and asserts that Paragraphs [0506]-[0508] on page 15 of IKEGAYA; Ryoji et al. (US 20160204804 A1) clearly suggests wherein the interleaving permutation order of the permutation parity check matrix is obtained based on a cycle distribution corresponding to the pseudo-cyclic structure of the parity check matrix.  Since de-interleaving is the inverse of interleaving performed at a receiver and/or decoder, the de-interleaving inherently is based on a cycle distribution corresponding to the pseudo-cyclic structure of the parity check matrix. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IKEGAYA; Ryoji et al. (US 20160204804 A1, hereafter called IKEGAYA, Note: provisional application 62/105494, which contains substantially the same specification, should in English, has a filing date of January 1, 2015, which is the effective filing date for 20160204804)

Rejection of claim 1 and 3:
Paragraphs [0362], [1060]-[1066] & [1697] on pages 9, 38 & 78 and Figures 207-208, 219 & 347 in IKEGAYA substantially teach the invention claimed in claims 1 and 3.
For example, Figure 207 is a receiver configured to receive a signal from a transmitting apparatus of Figure 8 in IKEGAYA.

Paragraphs [00362] & [1060]-[1066] teaches that demappers 154/164 substantially are demodulators for demodulating an LDPC encoded 256-QAM constellation signal having a code rate of 9/15.

Paragraphs [1060]-1066] and Figures 207-208 & 347 teach that deinterleaver 165 comprises a group-wise deinterleaver 55 configured to split the values into a plurality of groups for the purpose of de-interleaving.

LDPC Decoder 166 in Figure 207 is configured to decode an LDPC encoded signal having a code rate of 9/15 and a code length of 16,200 bits.

Paragraph [1697] on page 78 of IKEGAYA teaches the same algorithm for interleaving as recited in claims 1 and 3.

In addition, IKEGAYA clearly suggests wherein the interleaving permutation order of the permutation parity check matrix is obtained based on a cycle distribution corresponding to the pseudo-cyclic structure of the parity check matrix.  Since de-interleaving is the inverse of interleaving performed at a receiver and/or decoder, the de-interleaving inherently is based on a cycle distribution corresponding to the pseudo-cyclic structure of the parity check matrix. 


Rejection of claim 2 and 4:
Paragraph [1150] on page 43 of IKEGAYA teaches wherein each of the plurality of groups comprises 360 values.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112